DETAILED ACTION
The Amendment filed on June 09th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Marc S. Hanish on June 16th, 2022. During the telephone conference, Mr. Hanish has agreed and authorized the Examiner to amend claims 1, 9 & 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 9 & 17 as following:
Claim 1: (Currently Amended) A computer-implemented method comprising:
accessing historical data comprising source code tokens that a rules-based algorithm has identified as vulnerable;
classifying the source code tokens in the historical data as vulnerable or safe;
forming a false positive training dataset including source code tokens from the historical data that have been classified as safe;
training a machine learning model using the false positive training dataset;
scanning source code to generate a list of vulnerable tokens;
inputting, the list of vulnerable tokens, into the machine learning model to identify false positives in the list of vulnerable tokens;
modifying the list of vulnerable tokens to remove the identified false positives; and 
causing modification of at least one of the vulnerable tokens, from the modified list of vulnerable tokens, in the source code thereby reducing false positives in identification of source code tokens.

Claim 9: (Currently Amended) A system comprising:
at least one data processor; and
memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
accessing historical data comprising source code tokens that a rules-based algorithm has identified as vulnerable;
classifying the source code tokens in the historical data as vulnerable or safe;
forming a false positive training dataset including source code tokens from the historical data that have been classified as safe;
training a machine learning model using the false positive training dataset;
scanning source code to generate a list of vulnerable tokens;
inputting, the list of vulnerable tokens, into the machine learning model to identify false positives in the list of vulnerable tokens;
modifying the list of vulnerable tokens to remove the identified false positives; and
causing modification of at least one of the vulnerable tokens, from the modified list of vulnerable tokens, in the source code thereby reducing false positives in identification of source code tokens.

Claim 17: (Currently Amended) A non-transitory computer program product storing instructions which, when executed by at least one computing device, result in operations comprising:
accessing historical data comprising source code tokens that a rules-based algorithm has identified as vulnerable;
classifying the source code tokens in the historical data as vulnerable or safe;
forming a false positive training dataset including source code tokens from the historical data that have been classified as safe;
training a machine learning model using the false positive training dataset;
scanning source code to generate a list of vulnerable tokens;
inputting, the list of vulnerable tokens, into the machine learning model to identify false positives in the list of vulnerable tokens;
modifying the list of vulnerable tokens to remove the identified false positives; and
causing modification of at least one of the vulnerable tokens, from the modified list of vulnerable tokens, in the source code thereby reducing false positives in identification of source code tokens.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a system and a non-transitory computer program product for low false positive token identification in source code repositories using machine learning. The closest prior arts, as previously recited, Massicotte (U.S. Patent Number 10,862,880) and Conikee (U.S. Pub. Number 2019/0171846) are also generally direct to various aspects for authentication security via application-specific dynamic token generation and code-based protection of sensitive data. However, none of Massicotte and Conikee teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 9 and 17. For example, none of the cited prior arts teaches or suggests the elements of “accessing historical data comprising source code tokens that a rules-based algorithm has identified as vulnerable; classifying the source code tokens in the historical data as vulnerable or safe; forming a false positive training dataset including source code tokens from the historical data that have been classified as safe; training a machine learning model using the false positive training dataset; scanning source code to generate a list of vulnerable tokens; inputting, the list of vulnerable tokens, into the machine learning model to identify false positives in the list of vulnerable tokens; modifying the list of vulnerable tokens to remove the identified false positives; and causing modification of at least one of the vulnerable tokens, from the modified list of vulnerable tokens, in the source code thereby reducing false positives in identification of source code tokens.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-8, 10-16 & 18-20 are allowed because of their dependence from independent claims 1, 9 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436